             Case 1:16-cv-09030-PGG-DCF Document 35 Filed 08/18/20 Page 1 of 1
                                                                            t1~_l1)c~-;;i/✓\1-·                         ·. ··-   --~~1-1
UNITED STATES DISTRICT COURT                                                ~nr~1 :,                 1r."1'1--,-
                                                                            LJ I.... .I',_ \._, : V l J_., l ·-,:   J
                                                                                                                                       !
                                                                                                                                       !

SOUTHERN DISTRICT OF NEW YORK                                               ELFCTf{ONfCALLY f-!L[D                                    I:
------------------------------------------------------------X          ,
                                                                       · 1~~ t --. ✓----- ~+ .
                                                                                                                                      I I
                                                                                                                                      I    I
                                                                            1-J\.)\,_


                                                                       /,_l)AfEFiLl~):Jllz~~ J
MCGRAW-HILL GLOBAL EDUCATION                                                                TT                                        ' (



HOLDINGS, LLC, ELSEVIER, INC., JOHN
WILEY & SONS, INC., CENGAGE LEARNING,
INC., and PEARSON EDUCATION, INC.,
                       Plaintiffs,                                     16      CIVIL 9030 (PGG)(DCF)

                 -against-                                                         JUDGMENT

FARUKH KHAN, JOONWON PARK,
JEONG HYUN CHU, MASUD KARIM, MD,
RABIUL ISLAM and DOES 1-10 d/b/a
www.testbanksolution.com,
www. testbankpdfdownload. com,
www.testbankonline.com,
www.testbankcart.com,
www.digitaltestbank.com,
www. testbank007. com,
www.solutionmanualcenter.com,
www.testbankofficial.com, and
www.solutionmanualonline.com,

                                   Defendants.
-----------------------------------------------------------X

        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated August 17, 2020, Judge Freeman's R&R is adopted in its entirety. Plaintiffs are

awarded total statutory damages of $6.1 million, at a rate of $100,000 for each infringed work. Defendants are

jointly and severally liable. Although Plaintiffs also request post-judgment interest, "the amount of any such

interest. .. [is] dictated by statute, see 28 U.S.C. § 1961, and need not be provided for in the judgment itself." (Id.

at 16 n.4); accordingly, the case is closed.

Dated: New York, New York
       August 18, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:

                                                                           Deputy Clerk
